Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-29-22.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. “Vagus Nerve Stimulation Inhibits Cortical Spreading Depression”.
As to claim 1 , Chen discloses a method of modulating spreading depression (SD) in the brain of a subject comprising (a method of reducing (modulating) spreading depression , or CSD , in the brain of a patient (subject) ; page 5 , section 3.1; page 7, 2nd paragraph; page13, figure1) a) administering an electricormagnetic stimulation to the brain (delivering (administering) vagus nerve (brain )stimulation, or VNS ,by electrodes ;page3, section 2.3); and b) modulating SD wave propagation in the brain via the administered electricormagnetic stimulation (reducing CSD propagation (wave propagation ) in the brain by delivered electrical stimulus; page 4, 2nd paragraph, page5, Section 3.1), wherein modulating SD wave propagation comprises one or more of: modulating the speed of SD wave propagation, arresting SD wave propagation, preventing the induction of SD wave propagation; or confining the spread of SD wave propagation (reducing CSD propagation comprises reducing (modulating) CSD propagation speed or inhibits (arresting or confining the spread) CSD;
page 5,section3.1).
As to claim 2, Chen discloses the method of claim1,and Chen further discloses wherein the method comprises administering an electric field to the brain (delivering (administering) electrical stimulation at an amplitude and duration (electrical field) as shown in Table 2).
 As to claim 3, Chen discloses the method of claim 2 ,and Chen further discloses wherein the electric field has a strength of about 1 mV/mm to about 500mV/mm  (the electrical field is about 22+/-2mv to 29+/-1mv; Table 2).
As to claim 4 , Chen discloses the method of claim 1, and Chen further discloses wherein the stimulation slows or arrests SD propagation
In the brain (the electrical stimulation reduces CSD propagation speed (slows) or inhibits (arrests) CSD propagation in the brain; page 3, section 2.3; page 5, section 3.1; page 7, 2nd paragraph; page13, figure1).
As to claim 5 , Chen discloses the method of claim 4, and Chen further discloses wherein the stimulation is administered in response to the detection of SD in the brain (VNS is administered in response to induced (detection) CSD in the brain; page 6, section 3.2).
As to claim 6 , Chen discloses the method of claim 1, and Chen further discloses wherein the stimulation prevents SD initiation in the brain-
( the VNS electrical stimulation is used as a preventative treatment for CSD in the brain ; page 7 ; 2nd paragraph).
As to claim 7, Chen discloses the method of claim 6 , and Chen further discloses wherein the stimulation is administered in response to the detection of a signal or property of the brain indicative of the likelihood of a future SD wave (delivering the electrical stimulation in response to measuring the electrical threshold (detection of a signal or property indicative) to evaluate susceptibility (likelihood of  a future) to CSD; page 4, section 2.5).
As to claim 8 , Chen discloses the method of claim 6, and Chen further discloses wherein the stimulation is administered in response to the intention of a patient or health care provider (an open label trial, inherently requiring the intention of a patient or health care provider, of VNS was administered to 30 patients; page 7,2nd paragraph).
As to claim 9 , Chen discloses the method of claim 1, and Chen further discloses wherein the subject has or is at risk of developing a disorder associated with SD, where the disorder is selected from the group consisting of migraine, stroke, hemorrhage, ischemia, hypoxia, seizures, epilepsy, postoperative brain surgery, and traumatic brain injury (the data is congruent with the efficacy of VNS in ischemic stroke and epilepsy in patients (subject has disorder); page 7,3rd paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Simon US 2015/0265830 in view of Chen et al. “Vagus Nerve Stimulation Inhibits Cortical Spreading Depression”.
 Simon discloses a method of state-dependent modulation of pathological neural activity (a method of vagal nerve stimulation therapy with therapeutic settings (state-dependent modulation) for epilepsy or migraines (pathological neural activity); paragraph [0066]); comprising : a ) detecting one or more signals or properties of the brain indicative of a pathological state of the brain (measuring the output of sensors (detecting signals) to sense conditions prevailing in fibers containing a substance( determine the state) in the brain ; paragraphs [0062],(0133]); b) determining stimulation parameters based on the detected signals or properties (setting (determining) waveform parameter values of wave pulse signals (stimulation) at a current, frequency and pulse width for epilepsy, and a current, frequency and pulse width for migraines based on sensed conditions (determined state of the brain); paragraph[0066));c)
Administering an electricomagnetic stimulation to the brain consistent with the determined stimulation parameters (output (administering) an electrical stimulation signal of  the brain using the selected parameters; paragraph [0066}). However, Simon does not disclose d ) reducing the pathological neural activity via the administered electricormagnetic stimulation, Chen discloses d) reducing the pathological neural activity via the administered electricormagnetic stimulation (reducing CSD propagation (pathological neural activity) in the brain by delivered electrical stimulus; page 4, 2nd paragraph; page 5, section3.1).It would have been obvious to one of ordinary skill in the art ,at the time the invention was made, to modify the method of Simon to include reducing the pathological neural activity, as taught by Chen ,for the benefit of providing a therapeutic treatment for epilepsy and migraines (Simon ;paragraph [0066)).
As to claim 20 , Simon and Chen disclose the method of claim19, however, Simon does not disclose wherein the pathological
State of the brain is selected from the group consisting of: spreading depression, seizure, and a combination thereof. Chen discloses
Wherein the pathological state of the brain is selected from the group consisting of: spreading depression, seizure, and a combination thereof (the data is congruent with the efficacy of VNS in ischemic stroke and epilepsy in patients (subject has disorder) and reducing spreading depression, or CSD, propagation; page 5; section3.1; page7, 3rd paragraph).It would have been obvious to one of ordinary
Skill in the art ,at the time the invention was made, to modify the method of Simon to include treating a combination of spreading depression and seizure, as taught by Chen, for the benefit of suppressing epileptic seizures (Chen; page 8, section 4.1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792